Memorandum. Petitioner landlord instituted this proceeding to annul the determination of the Commissioner of the Department of Rent and Housing Maintenance of the City of New York that the maximum rents of $41.90 and $48.99, previously fixed respectively for two Manhattan apartments, continued to be applicable until the orders of the district rent director established the maximum at $150 per month for each, effective as of November 21, 1969. Since the record revealed that the apartments were in material respects the same as when the prior maximum rents were set, that certain alterations in the building had not been completed when the tenants began occupancy in 1968 or by March 6, 1969 when an inspection of the premises was made, and that the only evidence of completion was the certificate of occupancy issued on November 21, 1969, the commissioner’s determination was in accordance with law, had a rational basis and was not arbitrary or capricious, and, therefore, should not be disturbed (Administrative Code of City of New York, § Y51-5.0, subd c, par [1]; § Y51-9.0, subd b; Matter of Colton v Berman, 21 NY2d 322, 329; see CPLR 7803, subd 3; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scars-dale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231).
The order of the Appellate Division should be reversed, with costs, and the judgment of Special Term dismissing the petition reinstated.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed, with costs, and the judgment of Supreme Court, New York County, reinstated in a memorandum.